10

11

12

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
United States of America, Case No.: 2:16-cr-O362-APG-PAL

Plaintiff Order Revoking Defendant’s Citizenship
and Canceling Certif“lcate of Naturalization

V.
[ECF NO. 43]

Anvvar Amin Sama, a/l</a Kawsu Ba,

 

Defendant

Defendant Anwar Amin Sama, a/k/a Kawsu Ba (Sama), pleaded guilty and Was convicted
of Naturalization Fraud under 18 U.S.C. § 1425. The government has moved to revoke Sama’s
citizenship and cancel his Certificate of Naturalization. ECF No. 43. Under 8 U.S.C. § 1451(€), l
must “revol<e, set aside, and declare void the final order admitting [Sama] to citizenship,” and
declare his certificate of naturalization canceled

lT lS HEREBY ORDERED that the order of citizenship of defendant AnWar Amin
Sama, a/k/a Kawsu Bah, is revoked, set aside, and declared void, and the certificate of`
naturalization admitting him to United States citizenship (Certificate of Naturalization number
A()75986855) is canceled

IT lS FURTHER ORDERED that, from the date of this order, Anvvar Amin Sama, a/k/a
Kawsu Bah, is forever restrained and enjoined from claiming any rights, privileges, or
advantages under any document that evidences United States citizenship and that Was obtained
as a result of his naturalization on May 7, 2010.

IT lS FURTHER ORDERED that Anwar Amin Sama, a/l</a Kawsu Bah, shall
immediately surrender and deliver to the Attomey General or his representatives (1) his

Certificate of Naturalization and any copies thereof in his possession; (2) all other indicia of

 

,_¢

b)

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

United States citizenship and any copies thereof in his possession, including United States

passports, voter registration cards, and other voting documents; and (3) to make good faith

efforts to recover and surrender any copies of any of these documents that he knows are in the

possession of others.

Dated: January 30, 2019.

 

ANDREW P. GORDON
UNlTED STATES DISTRICT JUDGE

 

